Title: To George Washington from Joseph Chapline and William Good, 4–5 December 1790
From: Chapline, Joseph,Good, William
To: Washington, George



Sir
Sharpsburg Washington County [Md.]4[–5]th Decr 90.

Inclosed you have the platts as promised by our last favd by Genl Mathews, as far Perfected as the shortness of the time would Permit, no alteration in the Subscription has come to hand. Some small alteration respecting donation of the lands has taken Place. Capt. Shepherd ⟨has⟩ withdrawn his Subscription of forty acres of land and has given in the whole Tract called Pell Mell containing one hundred and Sixty two Acres @ 75/ per acre, which we thought would be of more advantage than his donation of 40 Acres which will appear by referring to the Platt. The donated lands are laid down as directed by your Excellency, as ⟨mutilated⟩ platt except an addition of Anteatom Creek and the River Potomack from Mr Swearingans ferry to the Mouth of Anteatom Creek, the adjacent lands are laid down as directed and so far as we have been able the Prices of the lands ascertained, Some of Said lands being held by persons livin⟨g⟩ at a great distance from the Neighbourhood but Sir ⟨by⟩ refering to the platt you will see the quantity and the holders Names and where they reside part of those lands we have been able to ascertain the Price of which will be seen by the Illustration on the inclosed platt. We are yr Excellencies Most Obdt Humble Servts

Joseph Chapline
Wm Good

